Name: Council Regulation (EEC) No 3068/90 of 15 October 1990 extending the 1989/90 marketing year for olive oil
 Type: Regulation
 Subject Matter: processed agricultural produce
 Date Published: nan

 26. 10. 90 Official Journal of the European Communities No L 295/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 3068/90 of 15 October 1990 extending the 1989/90 marketing year for olive oil THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 2902/89 (2), and in particular Article 4 (3) thereof, Having regard to the proposal from the Commission, Whereas it has not been possible to fix in good time the market representative price and the threshold price for olive oil for the 1990/91 marketing year ; whereas it is therefore necessary to extend the 1989/90 marketing year until 25 November 1990, HAS ADOPTED THIS REGULATION : Article 1 The 1989/90 marketing year for olive oil shall end on 25 November 1990 and the 1990/91 marketing year shall begin on 26 November 1990 . Article 2 This Regulation shall enter into force on 1 November 1990. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 15 October 1990. For the Council The President V. SACCOMANDI (') OJ No 172, 30 . 9 . 1966, p. 3025/66. 0 OJ No L 280, 29 . 9 . 1989, p. 2.